            Case 1:19-cr-00504-LAK Document 107 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                        :
UNITED STATES OF AMERICA                                                :      NOTICE OF MOTION
                                                                        :
                    - v. -                                              :      19 Cr. 504 (LAK)
                                                                        :
ALAN KAUFMAN, and                                                       :
TONY GEORGITON,                                                         :
                                                                        :
                               Defendants.                              :
                                                                        :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          PLEASE TAKE NOTICE that, upon the accompanying Declaration of Max M. Africk,

the exhibits attached thereto, and the accompanying Memorandum of Law, defendant ALAN

KAUFMAN, by and through his attorneys, Petrillo Klein & Boxer LLP, will move this Court,

before the Honorable Lewis A. Kaplan, United States District Judge, for an Order in limine

precluding the admission of certain evidence and argument under the Federal Rules of Evidence,

specifically, Rules 803(6), 803(8), and 403.



Dated: August 18, 2020                                                  Respectfully submitted,


                                                                        _________________________
                                                                        Nelson A. Boxer
                                                                        Mirah E. Curzer
                                                                        655 Third Avenue
                                                                        New York, NY 10017
                                                                        Telephone: (212) 370-0330
                                                                        nboxer@pkbllp.com
                                                                        mcurzer@pkbllp.com
                                                                        mafrick@pkbllp.com

                                                                        Attorneys for Alan Kaufman
